Citation Nr: 0201486	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  96-51 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
surgery in May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim on appeal.

In a decision dated in March 1998, the Board denied the 
veteran's claim.  Subsequently, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  By Order entered in 
January 1999, the Veterans Claims Court vacated the Board's 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

In August 1999, the Board remanded the issue to the RO for 
further development.  A hearing was held at the RO before the 
undersigned Board member in August 2001.  Transcripts of 
hearing testimony presented in October 1996 and in August 
2001 are of record.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran was hospitalized at Lakeside VA Medical 
Center in April 1990 for left leg ischemia.

2.  On May 6, 1990, the veteran was transferred to 
Northwestern Memorial Hospital, a non-VA facility, and 
underwent a left femoral to above knee popliteal bypass, 
angioscopy, and intraoperative arteriography the following 
day.

3.  On the first post-operative day, the veteran's cardiac 
enzymes were elevated, suggesting some element of myocardial 
ischemia or infarction.  There was no electrocardiographic 
evidence of a myocardial infarction.

4.  On the second post-operative day, the veteran was ruled 
out for a myocardial infarction and transferred back to 
Lakeside VA Medical Center.


CONCLUSION OF LAW

The veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of surgery in May 1990.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, contends, in essence, that he suffered a 
myocardial infarction while undergoing surgery in May 1990.  
While the surgery was not performed at a VA facility, he 
asserts that VA authorized the treatment.

The law in effect at the time the veteran filed his claim 
provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Veterans 
Appeals (now the Veterans Claims Court) and the Federal Court 
of Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.

The version of 38 C.F.R. § 3.358 as amended in March 1995 is 
most beneficial to the veteran and thus applicable in this 
case.  This regulation provides, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was amended effective in October 
1997 to require fault on the part of VA.  Nonetheless, due to 
the effective date of the statute, the veteran's case is not 
affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).

At hearings in October 1996 and before the Board in August 
2001, the veteran testified that he went to Lakeside VA 
Medical Center because he was having trouble with the 
circulation in his legs.  He was told that he was being 
transferred to Northwestern Memorial Hospital to have an 
operation on his legs.  He related that he told them he did 
not care as long as he could get the surgery.  He indicated 
that when he woke up from surgery, a doctor told that him 
that he had had a heart attack.  The veteran's wife related 
that she asked whether the government was going to pay and 
was told yes.  Before he was transferred, she was told to 
talk to a woman who told her that everything was arranged.  
The woman asked to see the veteran's Medicare card, but the 
veteran's wife questioned why they needed the card when she 
thought the government was paying for the procedure.  
Nonetheless, he was transferred to Northwestern Memorial 
Hospital and underwent surgery.  His wife reported that she 
was told after surgery that he had suffered a heart attack 
but was doing better.  She related that he remained at 
Northwestern Memorial Hospital two or three days and was 
transferred back to the Lakeside VA Medical Center.  The 
veteran testified that the hospital bill was ultimately paid 
by Medicare and his wife's insurance.

Turning now to the merits of the veteran's claim, the Board 
notes that compensation under § 1151 requires that the 
veteran incur additional disability as a result of 
hospitalization, medical or surgical treatment furnished 
under any law administered by VA.  In this case, the Board 
finds that the veteran's claim must fail because the May 1990 
surgical procedure was not performed at a VA hospital and was 
not furnished under law administered by VA.  In addition, the 
weight of the evidence indicates that the veteran did not 
incur additional disability for purposes of § 1151 benefits.

First, it is uncontroverted that the veteran's May 1990 
surgical procedure was undertaken at a non-VA facility.  
Nonetheless, the Board notes that benefits may be paid under 
38 U.S.C.A. § 1151 for injuries resulting from treatment at a 
non-VA facility pursuant to a sharing agreement under 38 
U.S.C.A. § 8153.  Specifically, in order to secure health-
care resources which otherwise might not be feasibly 
available, or to effectively utilize certain other health-
care resources, the Secretary may, when the Secretary 
determines it to be in the best interest of the prevailing 
standards of the Department medical care program, make 
arrangements, by contract or other form of agreement for the 
mutual use, or exchange of use, of health-care resources 
between Department health-care facilities and any health-care 
provider, or other entity or individual. The statute provides 
certain specific requirements when entering into such 
contracts or agreements. 

In a VA non-precedential General Counsel Conclusive Opinion 
(VAOPGCCONCL 6-98), VA determined that benefits may be paid 
under the old 38 U.S.C.A. § 1151 (for claims filed prior to 
October 1, 1997) for injuries resulting from the veteran's 
treatment in a non-VA facility pursuant to a sharing 
agreement under 38 U.S.C.A. § 8153.  In that case, the 
veteran was admitted to a VA medical facility for cancer 
treatment.  In connection with that treatment, he received 
radiation therapy which was administered at a non-VA medical 
facility pursuant to a specialized medical resources sharing 
agreement under 38 U.S.C.A. § 8153.  The General Counsel 
opinion stated that "treatment provided to the veteran in 
this case pursuant to 38 U.S.C.A. § 8153 would constitute 
treatment 'awarded under any of the laws administered by the 
Secretary' within the meaning of former section 1151."

Parenthetically, the Board notes that medical procedures 
performed by non-VA facilities may be eligible for 
reimbursement in certain circumstances, but the veteran is 
not seeking reimbursement for these procedures.  See 38 
U.S.C.A. § 1728 (West 1991).  Rather, he is seeking benefits 
under §  1151 for disability resulting from the procedures 
and their complications.

Nonetheless, there is no indication that the veteran's 
surgical procedure was authorized by VA pursuant to a sharing 
agreement.  Specifically, on remand from the Board in August 
1999, a review of the veteran's hospital and billing records 
was undertaken.  In February 2001, the RO appears to have 
made no less than eight telephone calls to various VA billing 
offices to determine whether VA had authorized the veteran's 
surgical procedure.  In a March 2001 Report of Contact, a 
member of the RO staff indicated that numerous called to 
various offices at VA Lakeside Medical Center and VA Westside 
Medical Center, including the Fee Base office, had failed to 
show records authorizing the veteran's surgery at a non-VA 
facility.  The staff member also contacted the Patient 
Advocate working out of the Hospital Director's office and 
was satisfied that a thorough search had been conducted of 
the records.  The RO staff member also indicated that she had 
received a call from an employee in the Fee Base office at 
Westside who indicated that there was nothing in the 
veteran's entire file showing authorization for treatment at 
a non-VA facility.  

Thereafter, the same RO staff member attempted to contact the 
Billing Office at Northwestern Memorial Hospital, who agreed 
to reopen the veteran's account to ascertain who paid for 
treatment.  In a March 2001 Report of Contact, the RO staff 
member reported that she had spoken with the Medicare Billing 
specialist at Northwestern Hospital that they had no record 
of VA authorizing payment for the veteran's May 1990 
procedure.  The Billing specialist related to the RO staff 
member that the billing record would have clearly stated that 
VA was authorizing the procedure in question but did not.  
The procedure had been paid for by the veteran's Medicare.  
Based on the above evidence, the Board is satisfied that a 
thorough review of the veteran's VA and private hospital and 
billing records have failed to reflect authorization for the 
veteran's May 1990 surgical procedure at a non-VA facility.  
Therefore, there is no basis on which to establish benefits 
under § 1151.

Although the veteran's wife testified that a VA hospital 
employee told her that the government would pay for the 
veteran's surgery and the veteran also testified that his 
primary doctor at VA told him that VA would cover the 
expenses, the advice of a VA treating physician for a veteran 
to be treated at a non-VA hospital is not specific 
authorization.  Cf. Smith v. Derwinski, 2 Vet. App. 378, 378-
79 (1992). Neither the advice or recommendation of his 
treating physician or the comments of a hospital employee 
would serve to establish that the hospitalization and 
surgical treatment at Northwestern Memorial Hospital 
University were, indeed, hospitalization or medical or 
surgical treatment by VA or authorized to be performed on 
VA's behalf.  Similarly, the fact that the veteran was 
transferred back to a VA facility in the post-operative 
period is not sufficient to establish that VA authorized the 
surgery itself.  

Next, even if the veteran's surgical procedure had been 
authorized, the Board finds that he did not incur additional 
disability as a result.  In support of his claim, the veteran 
submitted a private hospital record dated in July 1990, 
written in connection with an elective cardiac 
catheterization.  In referencing the May 1990 surgical 
procedure, the veteran's private treating physician related 
that the veteran had a myocardial infarction "apparently in 
the perioperative period."  Of note, the cardiac 
catheterization showed no definite focal wall motion 
abnormalities but poor left ventricular compliance.  
Nonetheless, in the discharge summary, the private physician 
concluded that the veteran had experienced a subendocardial 
myocardial infarction in the perioperative period while 
undergoing surgery in May 1990.  In a September 2001 letter, 
the same private physician reiterated his opinion that the 
veteran did, in fact, experience a subendocardial myocardial 
infarction at the time of surgery or immediately following 
surgery in May 1990.  He also characterized the veteran as 
being "in the Veterans Administration System in Chicago" at 
the time.  He based his opinion on the results of the blood 
work the veteran had during that hospitalization.  

While supportive of the veteran's claim, the Board places 
greater probative weight on the contemporaneous medical 
record associated with the claims file at the time of the 
surgery.  Specifically, the medical evidence shows that the 
day following surgery, cardiac enzyme laboratory tests 
reflected some element of "myocardial ischemia/infarction."  
However, it appears that further testing, in fact, ruled out 
a myocardial infarction.  Specifically, the Surgical 
Intensive Care Unit transfer note from Northwestern Memorial 
Hospital dated May 9, 1990, reflects that two more sets of 
laboratory tests were negative for cardiac enzymes and that 
the veteran did not have a myocardial infarction.  Similarly, 
the discharge summary also reflected that the veteran was 
being transferred back to the VA hospital "after ruling out 
for myocardial infarction."  

Moreover, when he was transferred back to the VA hospital, 
there is no evidence of follow-up cardiology treatment.  When 
he was ultimately discharged from the hospital on May 12, 
1990, the treating physician referenced a "small increase in 
[the veteran's] cardiac isoenzymes without 
electrocardiographic changes, consistent with possible 
myocardial infarction" but concluded that the cardiology 
service at the private hospital was "not convinced that this 
was a myocardial infarction and [the veteran] remained 
hemodynamically stable throughout."  The discharge diagnoses 
did not include a myocardial infarction.  Despite the 
veteran's testimony and statements and his wife's testimony 
of what they were told at the time of the veteran's May 1990 
surgery, the Board places greater weight on the 
contemporaneous medical evidence showing that, while the 
veteran's cardiac enzymes showed a small increase, further 
follow-up determined that he had not, in fact, suffered a 
myocardial infarction during the time of his surgery.  

This conclusion is also supported by a June 2000 VA opinion 
(without an examination).  At that time, a VA cardiologist 
was asked to review the records and offer an opinion whether 
the veteran suffered a myocardial infarction during surgery.  
After a review of the record, the VA cardiologist reported 
that he "was not convinced" that the veteran had a 
myocardial infarction.  In a follow-up August 2000 VA 
examination, the same VA cardiologist conducted a physical 
examination of the veteran and concluded that the veteran 
demonstrated significant peripheral vascular disease and 
symptoms of congestive heart failure.  However, the VA 
cardiologist opined that there was no evidence of myocardial 
infarction and no evidence that he suffered a myocardial 
infarction during his hospitalization at Northwestern 
Memorial Hospital.  Given that the June and August 2000 
reports were rendered to address the exact issue on appeal, 
the Board places great weight on the reviewing examiner's 
medical opinion.

The Board has carefully considered the testimony of the 
veteran and his wife that the veteran experienced a 
myocardial infarction during surgery in May 1990.  Although 
their statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's and his wife's assertions are of little 
probative value in light of the weight of the evidence 
showing no indication of a myocardial infarction in May 1990.  
They lack the medical expertise to offer an opinion as to the 
existence of a medical disorder, as well as to the medical 
causation of any current disability.  Id.  Accordingly, the 
Board accords their testimony, while found to be truthful, of 
less probative weight as to the medical question at issue.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and the supplemental statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Further, the Board notes that the RO made 
reasonable efforts to obtain relevant records, including 
billing records of the VA and private hospitals involved.  As 
noted above, the issue was also the subject of a Board remand 
in August 1998 and the veteran was provided with an 
opportunity to provide testimony at hearings in 1996 and 
again in 2001.  Therefore, the Board finds that the mandates 
of the VCAA have been satisfied.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of surgery in May 1990 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

